DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 02/17/2022 is acknowledged. Claims 14-16 are now cancelled and claim 17 is new.
Claim Objections
Claims 1-2, 5-8, 10, 12, and 17 are objected to because of the following informalities:
Claim 1 lines 2, 4, 6, 8, and 14 recite “The” with a capital ‘T’ and should be recited lowercase “the”
Claim 1 line 1 “cables.” should recite “cables;”
Claim 1 line 8 “sealingly coupled” should recite “sealingly coupling”
Claim 1 line 9 “to the elongated body. Said coupling assembly” should recite “to the elongated body; wherein said coupling assembly”
Claim 1 line 11 “element. Said coupling assembly” should recite “element; wherein said coupling assembly”
Claim 1 line 12 “that power the” should recite “that powers the”
Claim 1 line 15 “pulsed energy. Said device” should recite “pulsed energy; wherein said device”
Claim 2 lines 1-2 “wherein said trocar has different straight or bend configurations” should read “wherein said trocar has a straight configuration or a bend configuration”
Claim 5 line 2 “is made of sufficient hard and rigid metal material” should recite “is made of a sufficiently hard and rigid metal material”
Claim 6 line 2 “non-steak” should recite “non-stick”
Claims 7 and 12 line 1 “claim1” should recite “claim 1”
Claim 8 line 2 “a sharper end” should recite “a sharp end”
Claim 10 lines 1-2 “contacts with said temperature sensor” should recite “contacts said temperature sensor” 
Claim 17 line 2 “a salty solution into a tumor area” should recite “a salty solution into the tumor area”
Claim 17 line 2 “using associated syringe” should recite “using the syringe”
Claim 17 line 3 “shrinked” should read “shrunk”
Claim 17 line 5 “for certain preset time” should recite “for a preset time”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a cutting edge” in lines 4-5 and is unclear whether this is a new cutting edge or the same cutting edge as previously recited. For the purposes of examination, the Office will interpret this to mean “the cutting edge” as the same cutting edge as previously recited.
Claim 1 recites the limitation "the syringe’s tip" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will interpret the claim to mean “a syringe’s tip”. Claims 2-13 and 17 are rejected as being dependent on claim 1.
Claim 4 recites “The trocar of claim 2”, claim 9 recites “The cutting edge of claim 8”, and claim 11 recites “The temperature sensor of claim 10”. The preamble of which these claims depend on is a system and not a trocar or cutting edge or temperature sensor. Therefore it is unclear if the system isn’t continuously recited. For the purposes of examination, the Office will interpret these claims as “The system of claim 2”, “The system of claim 8”, and “The system of claim 10”, respectively.
Claim 7 recites the limitation "the length of said heat generating element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will interpret the claim to mean “a length of said heat generating element”.
Claim 7 recites the limitation "the tumor diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will interpret the claim to mean “a tumor diameter”.
Claim 8 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will interpret the claim to mean “a distal end”.
Claim 11 recites the limitation "the actual temperature in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will interpret the claim to mean “an actual temperature”.
Claim 17 recites the limitation "and the proteins of peripheral membranes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will interpret the claim to mean “and proteins of peripheral membranes”./KATHERINE M SHI/                                                                                                                                                         Primary Examiner, Art Unit 3771                                                
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cockburn et al. (US PGPub 2006/0217704) in view of Cosman JR et al. (US PGPub 2015/0320481), hereinafter known as “Cockburn” and “Cosman,” respectively.
With regards to claim 1, Cockburn discloses (Figures 1-9) a system comprising a trocar (N or N’ or N” or N’’’ or N’’’’; although each needle shown comprises of a different embodiment, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified any specific feature of the needle and combine it with another needle for the purpose of enhancing the tumor treatment/ablation of tissue), a device (combination of 2 and 4) and connection cables (paragraph 69 – discusses connection in figures 3 and 4);
the trocar comprises a first portion with a cutting edge (paragraph 79 – sharp distal tip), an elongated body and a second portion (see annotated figure 5A below); 
the first portion of said trocar comprises a heat generating element 1, oblique ports (apertures a/b) and a cutting edge (paragraph 79 – sharp distal tip); 
the elongated body of said trocar that connects said first portion to said second portion comprises an outer tube (outer tube of the elongated body) and an inner tube (10 or 110); 
the second portion of said trocar comprises a coupling assembly for sealingly coupled said second portion to a syringe 11 and to the elongated body. Said coupling assembly has an inner channel to fluidly connect the syringe's tip (distal end of 11) to said inner tube 10/110 and said oblique ports (apertures a/b) of the heat generating element 1 (paragraph 71). Said coupling assembly also has an inner channel (cable that connects from P to the inside of N in figure 3) for a single radiofrequency lead (conductive pad P) that power the heat generating element 1 (paragraph 64) and temperature sensor leads of a temperature sensor (thermocouple probe P; paragraph 70); and 
the device 2/4 (Applicant’s device is a radiofrequency current generator; Cockburn’s device similarly is a radiofrequency power supply; therefore both devices are equivalent) has a radiofrequency current generator (paragraph 70) to supply said heating generating element with the necessary radiofrequency continuous or pulsed energy (paragraph 64), a cable to connect said single radiofrequency lead and said temperature sensor leads to the device (paragraphs 69-70 – discusses connection in figures 3 and 4).  

    PNG
    media_image1.png
    327
    681
    media_image1.png
    Greyscale

Cockburn is silent to wherein said device has an on/off switch, a touch screen, a menu key, a confirm key, a start key, a reset key, a cable to connect a patient ground plate to the device, a belt and a power cord.
However, in a similar field of endeavor, Cosman teaches (Figures 1A-1C) wherein a device 100 has an on/off switch 105, a touch screen 101, a menu key 107, a confirm key 106, a start key 108, a reset key (part of the menu 107 key; paragraph 112), a cable 121a to connect a patient ground plate to the device (cables extending from energized ground pads 121-124), a belt (cable extending from reservoir 132; Applicant’s belt allows user to hang the device onto an IV Pole and similarly, Cosman’s belt is an attachment that connects the fluid reservoir 132 to the device 100) and a power cord 144 (paragraphs 85 and 112).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cockburn to include the keys and cables of Cosman for the purpose of improving the overall user control and experience of the device, as well as safely operating the device. These claimed elements are obvious and well known in the art that anyone would look to the device of Cosman and understand these could be applied to the device of Cockburn.
With regards to claim 2, Cockburn further discloses wherein said trocar N’’’ has a straight configuration (see figure 8A) or a bend configuration (see electrodes 1 of trocar N’’’ curved).  
With regards to claim 3, Cockburn further discloses wherein said trocar N’’’ has different lengths and diameters (see figure 8A-8B – diameter of electrodes 1 varies).  
With regards to claim 4, Cockburn further discloses wherein said bend configuration is formed between said first portion and said elongated body (figure 8A – electrodes 1 are curved).  
With regards to claim 5, Cockburn further discloses wherein said heat generating element 1 of said first portion is made of sufficient hard and rigid metal material (paragraphs 79 and 81 – metal).  
With regards to claim 7, Cockburn further discloses wherein the length of said heat generating element 1 is approximately equal to the tumor diameter (paragraph 43).  
With regards to claim 8, Cockburn further discloses wherein said cutting edge of said heat generating element 1 is formed at the distal end of said heat generating element with a sharper end (paragraph 79 – sharp distal tip).  
With regards to claim 10, Cockburn further discloses wherein said heat generating element 1 contacts with said temperature sensor (thermocouple probe P) and said single radiofrequency lead (conductive pad P) (via the connection wires in figures 3 and 4).  
With regards to claim 11, Cockburn further discloses wherein said temperature sensor (thermocouple probe P) is used to measure the actual temperature that is displayed on said device's screen (paragraph 70).  
With regards to claim 12, Cockburn further discloses wherein said single radiofrequency lead (conductive pad P) is used to supply said heat generating element 1 with necessary continuous or pulsed radiofrequency energy (paragraph 64).  
With regards to claim 17, Cockburn discloses the system as claimed in claim 1. Cockburn discloses wherein in operation said trocar is inserted into a tumor area (figure 9); then activating a heating process of said heat generating element 1 for certain preset time to kill cancer cells (paragraphs 64 and 83-84); and then removing the trocar after treatment (paragraph 85). Cockburn is silent using associated syringe to pump a salty solution into a tumor area; then sucking the salty solution after a tumor has been shrinked and the proteins of peripheral membranes have been unfolded.
However, in a similar field of endeavor, Cosman teaches (Figure 1A-1C) pumping a salty solution into a tumor area; then sucking the salty solution after a tumor has been shrinked and the proteins of peripheral membranes have been unfolded (paragraph 101 – injection of ionic fluids or alcohol to kill cancer cells, thus breaking down the proteins of peripheral membranes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cockburn to include the pumping of a salty solution into a tumor area for the purpose of further enhancing and assisting with the treatment/killing of cancer cells within the body.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cockburn/Cosman in view of Johnson et al. (US Patent 7,419,487), hereinafter known as “Johnson.”
With regards to claim 6, Cockburn/Cosman disclose the system as claimed in claim 1. Cockburn/Cosman are silent wherein said heat generating element is coated with a non-stick material.
However, in a similar field of endeavor, Johnson teaches (Figure 2) wherein aid heat generating element 18 is coated with a non-stick material (Col 17 lines 7-23 – PTFE is known in the art to be non-stick).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cockburn/Cosman to include the non-stick material of Johnson for the purpose of facilitating an easier movement of the heat generating element while expanding/moving within the patient’s anatomy.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cockburn/Cosman as applied to claim 8 above, in view of Fogarty et al. (US Patent 7,322,360), hereinafter known as “Fogarty.”
With regards to claim 9, Cockburn/Cosman disclose the system as claimed in claim 8. Cockburn/Cosman are silent wherein said cutting edge is coated by a radiopaque material.  
However, in a similar field of endeavor, Fogarty teaches (Figure 2) wherein said cutting edge 200 is coated by a radiopaque material (Col 12 lines 30-42 and Col 19 lines 39-58).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cockburn/Cosman to include the radiopaque cutting edge of Fogarty for the purpose of aiding in placement to the desired location and orientation (Col 19 lines 39-43 of Fogarty).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cockburn/Cosman in view of Fischell et al. (US PGPub 2019/0076186), hereinafter known as “Fischell.”
With regards to claim 13, Cockburn/Cosman disclose the system as claimed in claim 1. Cockburn/Cosman are silent wherein said inner and outer tubes are formed of different hardness plastic materials.
However, in a similar field of endeavor, Fischell teaches (Figures 1-2 and 18) wherein said inner and outer tubes are formed of different hardness plastic materials (paragraphs 35, 304, and 345).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cockburn/Cosman to include the different plastic materials of the inner and outer tube for the purpose of keeping the tube relatively rigid and/or flexible as the tubes are advanced/retracted (paragraph 303 of Fischell).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        05/20/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771